DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claim(s) 1-3, 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-19 of U.S. Patent No. 11,030,221 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim(s) 1-3, 5-20 of the current application matches directly to every element of Claim 1-19 of Patent 11,030,221 B2. 
3.	In addition, specifically Independent Claims 1, is/are rejected on the ground of nonstatutory double patenting as being rejected over claim(s) 1-19 of Patent No. 11,030,221 B2 in view of Patel et al. (US 2017/0070392 A1), and further in view of Wissink et al. (US 2006/0100857 A1). 

4.	The table below shows only a sample of how each of these claims is anticipated by claims such as Claim 1 of Patent No. 11,030,221 B2. 
Instant Application 17/316,527
Patent No. 11,030,221 B2
1.     A system for displaying content to a user, the system comprising a user device, a web element server and a code provisioning server: 

wherein the user device is arranged to initiate a web element request indicative of a web element; 

the web element server is arranged to transmit the web element to the user device in response to the web element request; 

the code provisioning server is arranged to receive a code portion request in response to the web element request; 


the code provisioning server is arranged to transmit a code portion to the user device in response to the code portion request; 

the user device is arranged to execute the code portion in response to the web element request, wherein executing the code portion causes a processor at the user device to: 



generate an instruction to execute an action based on the collated user data.



wherein the user device is arranged to initiate a web element request indicative of a web element; 

the web element server is arranged to transmit the web element to the user device in response to the web element request; 

the code provisioning server is arranged to receive a code portion request in response to the web element request; 

the code provisioning server is arranged to transmit a code portion to the user device in response to the code portion request; 

the user device is arranged to execute the code portion in response to the web element request, wherein: 

executing the code portion causes a processor at the user device to collate user data at the user device; 

executing the code portion causes a processor at the user device to generate an instruction to execute an action based on the collated user data; and 

executing the code portion causes a processor at the user device to associate the user with at least one of a plurality of categories.


wherein executing the code portion causes a processor at the user device to display the content in response to the content instruction.

2.     The system of claim 1 wherein the instruction to execute an action comprises a content instruction to display content at the user device, wherein the content is based on the collated user data; and 

wherein executing the code portion causes a processor at the user device to display the content in response to the content instruction.
3.     The system of claim 1 wherein the instruction to execute an action comprises generating a flag instruction to associate a flag with a user of the user device, wherein the flag is based on the collated user data.  

3. The system of claim 1 wherein the instruction to execute an action comprises generating a flag instruction to associate a flag with a user of the user device, wherein the flag is based on the collated user data. 
   
4.     The system of claim 1 wherein executing the code portion causes the processor at the user device to: 

associate the user with at least one category of a plurality of categories.   

5.     The system of claim 4 wherein the action is selected based on the at least one category associated with the user.  
 

4. The system of claim 1 wherein the action is selected based on the at least one predefined category associated with the user. 
    

6.     The system of claim 1 wherein generating the instruction comprises transmitting, from the user device to a content server, the instruction comprising 




 6.     The system of claim 5 wherein the content server is arranged to transmit content based on the portion of collated user data, in response to the content instruction. 

8.     The system of claim 1 wherein executing the code portion causes the processor at the user device to associate the user with at least one category of a plurality of categories, and wherein generating the instruction comprises transmitting, from the user device to a content server, the instruction comprising a data item indicative of the at least one category.  

7.     The system of claim 1 wherein generating the instruction comprises transmitting, from the user device to a content server, the instruction comprising a data item indicative of the at least one category. 

9.     The system of claim 8 wherein the content server is arranged to transmit content based on the at least one category to the user device, in response to the instruction.  

8.     The system of claim 7 wherein the content server is arranged to transmit content based on the at least one category to the user device, in response to the content instruction. 
 

10.     The system of claim 1 wherein the code provisioning server is arranged to define a plurality of categories and to transmit at least a subset of the plurality of categories to the user device in response to the code portion request.
9.     The system of claim 1 wherein the code provisioning server is arranged to define a plurality of categories, and transmit at least a subset of the plurality of categories to the user device in response to the code portion request. 

11.     The system of claim 1, wherein executing the code portion causes the processor at the user device to associate the user with at least one category of a plurality of categories, and wherein defining a category comprises selecting at least one criterion for the category; and wherein associating the user with a category comprises matching at least a portion of the collated user data with the at least one criterion of the category.  

10.     The system of claim 1 wherein defining a category comprises selecting at least one criterion for the category; and wherein associating the user with a category comprises matching at least a portion of the collated user data with the at least one criterion of the category.


11.     The system of claim 2 wherein displaying the content in response to the content instruction comprises embedding the content in the web element. 
   
13.     The system of claim 1 wherein the user device is arranged to: initiate an additional web element request indicative of a web element and to determine that a version of the code portion at the user device corresponds with a version of the code portion at the code provisioning server.  

12.     The system of claim 1 wherein the user device is arranged to: initiate an additional web element request indicative of a web element, and determine that a version of the code portion at the user device corresponds with a version of the code portion at the code provisioning server.
14.     The system of claim 13 wherein the user device is arranged to receive the version of the code portion at the code provisioning server, in response to determining that the version of the code portion at the user device does not correspond with a version at the code provisioning server.  

13.     The system of claim 12 wherein the user device is arranged to receive the version of the code portion at the code provisioning server, in response to determining that the version of the code portion at the user device does not correspond with a version at the code provisioning server. 
   
15.     The system of claim 13 wherein the version of the code portion at the code provisioning server is a most recent version.  

14.     The system of claim 12 wherein the version of the code portion at the code provisioning server is the most recent version. 
  

16.     The system of claim 1 wherein the web element comprises at least one of a webpage, video content and an online game.

15.     The system of claim 1 wherein the web element comprises at least one of a webpage, video content and an online game.

16.     The system of claim 1 wherein associating the user with at least one of a plurality of categories comprises at least one of: detecting if the collated user has transitioned from a negative state of not matching a criterion of at least one of a plurality of categories to a positive state of matching the category; detecting if the collated user has transitioned from a positive state of matching a criterion of at least one of a plurality of categories to a negative state of not matching the category; detecting if the collated user matches a criterion of at least one of a plurality of categories; and detecting if the collated user has transitioned from one query value to a new query value.
18. The system of claim 1 wherein the web element server is arranged to transmit a code snippet to the user device in response to the web element request; and the user device is arranged to execute the code snippet to initiate the code portion request.  
17.     The system of claim 1 wherein the web element server is arranged to transmit a code snippet to the user device in response to the web element request; and the user device is arranged to execute the code snippet to initiate the code portion request.

18.     A server for displaying content to a user at a user device, the server comprising a processor configured to perform the steps of: receiving a code portion request in response to a web element request initiated at the user device; and transmitting a code portion to the user device in response to the code portion request; wherein: the code portion is arranged be executed at the user device and cause a processor at the user device to collate user data at the user device; the code portion is arranged be executed at the user device and cause a processor at the user device to generate an instruction to execute an action based on the collated user data; and the code portion is arranged be executed at the user device and cause a processor at the user device to associate the user with at least one of a plurality of categories.

19.     A method for displaying content to a user at a user device, the method comprising: initiating, at the user device, a web element request indicative of a web element; transmitting, at a web element server, the web element to the user device in response to the web element request; receiving, at a code provisioning server, a code portion request in response to the web element request; transmitting, at the code provisioning server, a code portion to the user device in response to the code portion request; executing, at the user device, the code portion in response to the web element request, wherein: executing the code portion causes a processor at the user device to collate user data at the user device collate user data at the user device; executing the code portion causes a processor at the user device to generate an instruction to execute an action based on the collated user data; and executing the code portion causes a processor at the user device to associate the user with at least one of a plurality of categories.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim(s) 1-2, 12, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2017/0070392 A1), and further in view of Wissink et al. (US 2006/0100857 A1). 
	Re Claim 1, 19 & 20, Patel teaches a system for displaying content to a user, the system comprising a user device, a web element server and a code provisioning server:
	wherein the user device is arranged to initiate a web element request indicative of a web element; (Patel; FIG. 1-5; ¶ [0011]-[0012]; The embodiments detail the sending of web related element requests from user devices to servers.)
the web element server is arranged to transmit the web element to the user device in response to the web element request; (Patel; FIG. 1-5; ¶ [0012]; The web server, transmits a response from the server to the user device.)
the code provisioning server is arranged to receive a code portion request in response to the web element request; (Patel; FIG. 1-5; ¶ [0011]-[0012]; The technology describes code associated with the request, sent to a server.)
the code provisioning server is arranged to transmit a code portion to the user device in response to the code portion request; (Patel; FIG. 1-5; ¶ [0012], [0015], [0030]; Transmitting a portion of the code to servers.)
the user device is arranged to execute the code portion in response to the web element request, (Patel; FIG. 1-5; ¶ [0012]; The client device executes a server code associated with the client device and the request.)
Patel does not explicitly suggest wherein executing the code portion causes a processor at the user device to: collate user data at the user device; and generate an instruction to execute an action based on the collated user data.  
However, in analogous art, Wissink teaches wherein executing the code portion causes a processor at the user device to: 
collate user data at the user device; and (Wissink; FIG. 1-12; ¶ [0034]-[0036]; The collation of data from a user’s electronic device.)  
generate an instruction to execute an action based on the collated user data.  (Wissink; FIG. 1-12; ¶ [0034]; The embodiments detail a collation tool, implements an analysis and clarification process based on the collated data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel in view of Wissink to collate user data for the reasons of providing a user interface for the collation of user data. (Wissink Abstract & ¶ [0034]-[0036]) 

Re Claim 2, Patel-Wissink discloses the system of claim 1 wherein the instruction to execute an action comprises a content instruction to display content at the user device, wherein the content is based on the collated user data; and (Wissink; FIG. 2, 5; ¶ [0034], [0052]; Display information based on the collated data.)
wherein executing the code portion causes a processor at the user device to display the content in response to the content instruction. (Patel; FIG. 1-2; ¶ [0043]-[0044], [0061]; Executes instruction code that causes a processor to display content.)


Re Claim 12, Patel-Wissink discloses the system of claim 2 wherein displaying the content in response to the content instruction comprises embedding the content in the web element. (Patel; FIG. 1; ¶ [0014], [0019], [0043]-[0044]; Displaying content.)

Re Claim 16, Patel-Wissink discloses the system of claim 1 wherein the web element comprises at least one of a webpage, video content and an online game. (Pate; FIG. 1; ¶ [0011]; Web-based application, web pages.)

Re Claim 18, Patel-Wissink discloses the system of claim 1 wherein the web element server is arranged to transmit a code snippet to the user device in response to the web element request; and (Patel; FIG. 1; ¶ [0011]; The transmission of partial code.) 
the user device is arranged to execute the code snippet to initiate the code portion request. (Patel; FIG. 1; ¶ [0011]; The execution of the partially transmitted code.) 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2017/0070392 A1), in view of Wissink et al. (US 2006/0100857 A1) and further in view of Asano et al. (US 2002/0169971 A1). 
Re Claim 3, Patel-Wissink discloses the system of claim 1 yet does not explicitly suggest wherein the instruction to execute an action comprises generating a flag instruction to associate a flag with a user of the user device, wherein the flag is based on the collated user data.  
Asano teaches wherein the instruction to execute an action comprises generating a flag instruction to associate a flag with a user of the user device, wherein the flag is based on the collated user data.   (Asano; FIG. 1; ¶ [0362], [0602], [0607]; The embodiments detail the creation of a flag based on collated data of a user device) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel-Wissink in view of Asano to generate a flag for reasons of providing a mechanism of providing authentication flags for users devices based on collated data. (Asano ¶ [0362], [0602], [0607])

Claim(s) 4-5, 8-11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2017/0070392 A1), in view of Wissink et al. (US 2006/0100857 A1) and further in view of Porteous et al. (US 9,280,749 B1). 
Re Claim 4, Patel-Wissink discloses wherein executing the code portion causes the processor at the user device to: associate the user with at least one category of a plurality of categories.  
However, in analogous art, Porteous teaches wherein executing the code portion causes the processor at the user device to: associate the user with at least one category of a plurality of categories. (Porteous; FIG. 1-8; Col. 2 Ln. 58 – Col. 3 Ln. 34; The embodiments describe a method of associating a user with a plurality of categories.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel-Wissink in view of Porteous to 

Re Claim 5, Patel-Wissink-Porteous discloses the claim 4 wherein the action is selected based on the at least one category associated with the user. (Porteous; FIG. 1-8; Col. 2 Ln. 58 – Col. 3 Ln. 34; A table of categories.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel-Wissink in view of Porteous to associated a user with categories for the reasons of provide an online user with a plurality of categories for attributes. (Porteous Abstract & Col. 2 Ln. 58 – Col. 3 Ln. 34)

Re Claim 8, Patel-Wissink discloses the system of claim 1 yet does not explicitly suggest wherein executing the code portion causes the processor at the user device to associate the user with at least one category of a plurality of categories, and wherein generating the instruction comprises transmitting, from the user device to a content server, the instruction comprising a data item indicative of the at least one category.  
However, in analogous art, Porteous teaches wherein executing the code portion causes the processor at the user device to associate the user with at least one category of a plurality of categories, and (Porteous; FIG. 1-8; Col. 2 Ln. 58 – Col. 3 Ln. 34; A table of categories.)
wherein generating the instruction comprises transmitting, from the user device to a content server, the instruction comprising a data item indicative of the at least one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel-Wissink in view of Porteous to associated a user with categories for the reasons of provide an online user with a plurality of categories for attributes. (Porteous Abstract & Col. 2 Ln. 58 – Col. 3 Ln. 34)

Re Claim 9, Patel-Wissink-Porteous discloses the system of claim 8 wherein the content server is arranged to transmit content based on the at least one category to the user device, in response to the instruction. (Porteous; FIG. 1-8; Col. 2 Ln. 58 – Col. 3 Ln. 34, 44-54, Col. 13 Ln. 32-42; The sending of category related data to a user device such as a computer.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel-Wissink in view of Porteous to associated a user with categories for the reasons of provide an online user with a plurality of categories for attributes. (Porteous Abstract & Col. 2 Ln. 58 – Col. 3 Ln. 34)

Re Claim 10, Patel-Wissink discloses the system of claim 1 yet does not explicitly suggest wherein the code provisioning server is arranged to define a plurality of categories and to transmit at least a subset of the plurality of categories to the user device in response to the code portion request.  
However, in analogous art, Porteous teaches wherein the code provisioning server is arranged to define a plurality of categories and to transmit at least a subset of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel-Wissink in view of Porteous to associated a user with categories for the reasons of provide an online user with a plurality of categories for attributes. (Porteous Abstract & Col. 2 Ln. 58 – Col. 3 Ln. 34)

Re Claim 11, Patel-Wissink discloses the system of claim 1 yet does not explicitly suggest wherein executing the code portion causes the processor at the user device to associate the user with at least one category of a plurality of categories, and wherein defining a category comprises selecting at least one criterion for the category; and wherein associating the user with a category comprises matching at least a portion of the collated user data with the at least one criterion of the category.  
However, in analogous art, Porteous teaches wherein executing the code portion causes the processor at the user device to associate the user with at least one category of a plurality of categories, and (Porteous; FIG. 1-8; Col. 2 Ln. 58 – Col. 3 Ln. 34; The embodiments list detail parameters (criterion) for the categories.)
wherein defining a category comprises selecting at least one criterion for the category; and (Porteous; FIG. 1-8; Col. 2 Ln. 58 – Col. 3 Ln. 34; The embodiments list detail parameters (criterion) for the categories.)
wherein associating the user with a category comprises matching at least a portion of the collated user data with the at least one criterion of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel-Wissink in view of Porteous to associated a user with categories for the reasons of provide an online user with a plurality of categories for attributes. (Porteous Abstract & Col. 2 Ln. 58 – Col. 3 Ln. 34)

Re Claim 17, Patel-Wissink discloses the system of claim 1 yet does not explicitly suggest wherein executing the code portion causes the processor at the user device to associate the user with at least one category of a plurality of categories, and wherein associating the user with the at least one category comprises at least one item selected from a list consisting of: detecting if the collated user data has transitioned from a negative state of not matching a criterion of at least one of a plurality of categories to a positive state of matching the category; detecting if the collated user data has transitioned from a positive state of matching a criterion of at least one of a plurality of categories to a negative state of not matching the category; detecting if the collated user data matches a criterion of at least one of a plurality of categories; and detecting if the collated user data has transitioned from one query value to a new query value.  
However, in analogous art, Porteous teaches the system of claim 1, wherein executing the code portion causes the processor at the user device to associate the user with at least one category of a plurality of categories, and wherein associating the 
detecting if the collated user data has transitioned from a negative state of not matching a criterion of at least one of a plurality of categories to a positive state of matching the category; detecting if the collated user data has transitioned from a positive state of matching a criterion of at least one of a plurality of categories to a negative state of not matching the category; detecting if the collated user data matches a criterion of at least one of a plurality of categories; and detecting if the collated user data has transitioned from one query value to a new query value. (Porteous; FIG. 1-8; Col. 2 Ln. 58 – Col. 3 Ln. 34, 35-54; The correlated data is identified and placed into categories, based on attributes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel-Wissink in view of Porteous to associated a user with categories for the reasons of provide an online user with a plurality of categories for attributes. (Porteous Abstract & Col. 2 Ln. 58 – Col. 3 Ln. 34)

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2017/0070392 A1), in view of Wissink et al. (US 2006/0100857 A1) and further in view of Sukegawa et al. (US 2007/0031010 A1). 
Re Claim 6, Patel-Wissink discloses the system of claim 1 yet does not explicitly suggest wherein generating the instruction comprises transmitting, from the user device to a content server, the instruction comprising a data item indicative of at least a portion of the collated user data.  
Sukegawa teaches wherein generating the instruction comprises transmitting, from the user device to a content server, the instruction comprising a data item indicative of at least a portion of the collated user data. (Sukegawa; FIG. 1-30; ¶ [0462]-[0464]; The cited embodiments depict the sending of collated data from a user device to a server.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel-Wissink in view of Sukegawa to collate user data for the reasons of creating a system that collate user data and the transmission of data to servers. (Sukegawa ¶ [0462]-[0464])

Re Claim 7, Patel-Wissink-Sukegawa discloses the system of claim 6 wherein the content server is arranged to transmit content based on the portion of collated user data, in response to the instruction. (Sukegawa; FIG. 1; ¶ [0099]; The transmission of collated data based on inputted data.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel-Wissink in view of Sukegawa to collate user data for the reasons of creating a system that collate user data and the transmission of data to servers. (Sukegawa ¶ [0462]-[0464])

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2017/0070392 A1), in view of Wissink et al. (US 2006/0100857 A1) and further in view of Mahajan et al. (US 2016/0098265 A1). 
Patel-Wissink discloses the system of claim 1 wherein the user device is arranged to: 
initiate an additional web element request indicative of a web element and to (Patel; FIG. 1-5; ¶ [0011]-[0012]; The embodiments detail the sending of web related element requests from user devices to servers.)
Patel-Wissink does not explicitly suggest determine that a version of the code portion at the user device corresponds with a version of the code portion at the code provisioning server.
However, in analogous art, Mahajan teaches determine that a version of the code portion at the user device corresponds with a version of the code portion at the code provisioning server. (Mahajan; FIG. 1; ¶ [0030], [0053], [0056]; The embodiment(s) determine the version contained on a user device corresponds to the version on a server, based on code versions.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel-Wissink in view of Mahajan to associated version with portions of code for the reasons of implementing a system of updating and comparing versions of software contained on a user device and a server. (Mahajan Abstract & ¶ [0034])

Re Claim 14, Patel-Wissink-Mahajan discloses the system of claim 13 wherein the user device is arranged to receive the version of the code portion at the code provisioning server, in response to determining that the version of the code portion at the user device does not correspond with a version at the code provisioning server. r. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel-Wissink in view of Mahajan to associated version with portions of code for the reasons of implementing a system of updating and comparing versions of software contained on a user device and a server. (Mahajan Abstract & ¶ [0034])

Re Claim 15, Patel-Wissink-Mahajan discloses wherein the version of the code portion at the code provisioning server is a most recent version. (Mahajan; FIG. 1-9; ¶ [0058]-[0059], [0063]; Updating to the most recent and current version.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel-Wissink in view of Mahajan to associated version with portions of code for the reasons of implementing a system of updating and comparing versions of software contained on a user device and a server. (Mahajan Abstract & ¶ [0034])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2457